REPUBLIQUE DU CAMEROUN

Vu

PAIX-TRAVAIL-PATRIE

1415
pecrer n°2 0 105 pm pu _’ 16 DEC 2010
portant attribution de la Concession Forestière constituée
de l’UFA 10 052 à la Société Forestière Industrielle de la
Lokoundjé.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble ses modificatifs subséquents ;

ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 juillet 1977 ;

l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 juillet 1977 ;

e décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

e décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n°95/145 bis du 04 août 1995 ;

e décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre 2007 ;

e décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre,
Chef du Gouvernement ;

le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

e décret n°2010/0557/PM du 31 mars 2010 portant incorporation au domaine privé
de l'Etat et classement en Unité Forestière d'Aménagement d'une portion de forêt
de 71 410 ha dénommée UFA 10 052 ;

e dossier technique y afférent,

DIEICIRIENTREE

ARTICLE 1°. La portion de forêt d'une superficie de 71 410 ha située dans le
Département de la Kadey, Région de l'Est, incorporée au domaine privé de l'Etat par
décret n°2010/0557/PM du 31 mars 2010 comme Unité Forestière d'Aménagement
dénommée UFA 10 052 est, en application des dispositions de l'article 69 du décret
n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime des forêts,
attribuée en concession forestière à la Société Forestière et Industrielle de la
Lokoundjé, BP. 1605 Douala.

,.
ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu'il suit :
Le point de base A, est situé sur la confluence des cours d’eau Abana et Bangué.
AU NORD :
e Du point A, suivre la rivière Abana en amont sur une distance de 2,8 km
pour atteindre le point B ;
e Du point B, suivre une droite de gisement 127° sur une distance de 2,4 km
pour atteindre le point C situé sur la rivière Békaré ;
e Du point C, suivre une droite de gisement 58° sur une distance de 8,8 km
pour atteindre le point D situé sur la rivière Dembé ;

+ Du point D, suivre une droite de gisement 70° sur une distance de 5,6 km
pour atteindre le point E situé sur un affluent non dénommé de la rivière
Gbakapi.

A L'EST :

° Du point E, suivre une droite de gisement 185° sur une distance de 10,6 km
pour atteindre le point F situé sur la rivière Mendjoka ;

e Du point F, suivre une droite de gisement 180° sur une distance de 14,3 km
pour atteindre le point G situé sur un affluent non dénommé de la rivière
Ndivé ;

e Du point G, suivre cet affluent en aval sur une distance de 4 km pour
atteindre G° situé sur sa confluence avec la rivière Ndiwé ;

° Du point G’, suivre la rivière Ndiwé en aval sur 22,8 km pour atteindre le
point H situé sur la confluence de Ndiwé avec un affluent non dénommé.

AU SUD :

e Du point H, suivre une droite de gisement 267° sur une distance de 41 km
pour atteindre le point | situé sur le cours d’eau Bangué.

A L'OUEST:

° Du point 1, suivre la même rivière Bangué en aval sur une distance de 46,2
km pour atteindre le point À de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable.

(2) La Société Forestière et Industrielle de la Lokoundjé devra déposer
une demande de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé
ce délai, la concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société
Forestière et Industrielle de la Lokoundjé devra se conformer strictement au plan
d'aménagement de ladite concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.
ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera
enregistré, puis publié au Journal Officiel en français et en anglais./-

Yaoundé, le À 6 DEC. 2010
LE PREMIER MINISTRE,

CHEF DU GOUVERNEMENT,

: Philemon YANG

